DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 22 September 2022 has been entered.

Status of Claims
Receipt is acknowledged of the claim amendments and arguments/remarks filed on 22 September 2022. 
Claims 1 and 19 have been amended.
Claims 14 and 16-18 remains withdrawn from consideration.
 Claims 15 and 20 are cancelled.
Claims 1-13 and 19 are presented for examination herein, to the extent that the oxidizer is hydrogen peroxide, the cross-linkable polymer is at least one alginate and the fatty compound is mineral oil, e.g., applicant’s elected species.


Objections and/or Rejections Withdrawn
The objection of the specification under 35 U.S.C. 132(a) because it introduces new matter into the disclosure, is withdrawn in light of the arguments by the applicant which was found persuasive.
The rejection of claims 1-6, 8-9 and 11-12 under 35 U.S.C. 103(a) as being unpatentable over AGARWAL (US 10,016,345 B2, publication date 09 June 2016) in view of GUPTA (US 2006/0198805 A1, cited in IDS file 01/27/2020), is withdrawn in view the amendment of claim 1.
The rejection of claims 7, 10 and 13 under 35 U.S.C. 103(a) as being unpatentable over Agarwal in view of Gupta as applied to the claims above, and further in view of HOBBS (US 2006/0229364 A1), is withdrawn in view the amendment of claim 1.
The rejection of claim 19 under 35 U.S.C. 103(a) as being unpatentable over AGARWAL (US 10,016,345 B2, publication date 09 June 2016) in view of GUPTA (US 2006/0198805 A1) and BRICKELL (“Why You Should Stop Using Skincare Products that Contain Ammonia”, electronic article from brickellmensproducts.com, obtained from URL: https://brickellmensproducts.com/blogs/grooming-manual/why-you-should-stop-using-skincare-products-that-contain-ammonia, on 25 September 2021, uploaded on 17 October 2017), is withdrawn in view the amendment of claim 19.
The provisional rejection of claims 1-13 and 19-20 on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,016,345 b2 (hereafter ‘345) in view of GUPTA (US 2006/0198805 A1), is withdrawn in view the amendment of claims 1 and 19.
The provisional rejection of claims 1-13 and 19-20 on the ground of nonstatutory double patenting as being unpatentable over claims 1-6, 8, 10-20, 29-31 and 33 of copending Application No. 15/827726 (cited in IDS filed 10/02/2018, hereafter ‘726) in view of GUPTA (US 2006/0198805 A1), is withdrawn in view the amendment of claims 1 and 19.
The provisional rejection of claims 1-13 and 19-20 on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/431288 (hereafter ‘288) in view of GUPTA (US 2006/0198805 A1), is withdrawn in view the amendment of claims 1 and 19.

New Grounds of Rejections
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1-4, 6-13 and 19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over GUPTA (US 2006/0198805 A1, cited in IDS file 01/27/2020) in view of AUBRUN (FR 2925299 A1, publication date of 26 June 2009).
Gupta is primarily directed towards a method for skin improvement, comprising the application of a mask composed of two different fluid components, wherein the first component is adapted to be applied to contact skin, and second component is adapted to applied to contact the first component, and whereby first and second components chemically react with each other to form a new gel-like component that adapts to the shape of skin as a continuous film, and which is removed from skin as a continuous gel-like film upon being pull away from skin (abstract).
Regarding claims 1, 4, 6 and 19, Gupta teaches a mask composition suitable for face and skin applications, wherein the composition come off from the site of their application essentially in one piece with the appearance (paragraph [0032]).  Gupta discloses that the mask compositions synergistically combine at least one including skin and face beneficial cosmetic or drug composition (paragraph [0032]).  Gupta teaches that the mask composition made by an ion-pair delivery system from polymer based films that are further cross-linked with divalent of trivalent metal cations (paragraph [0033]).  Gupta teaches a mask composition and a cross-linking composition that reacts once combined to produce a gel-like continuous sheet of calcium alginate (paragraph [0052]).  Gupta teaches discloses two different fluid components (paragraph [0057], claim 1) wherein the first fluid component (e.g. mask first composition) comprises sodium alginate (claim 5 of Gupta).  Gupta teaches that the metal cation includes calcium chloride (e.g. catalyst) (claim 7 of Gupta).
Regarding claim 9, Gupta teaches that the amount of the sodium alginate is from 0.5 to 25.0 by weight percent (claim 6 of Gupta).
Regarding claim 12, Gupta teaches that the amount of the calcium chloride is from 0.5 to 50% by weight percent (claim 8 of Gupta).
Regarding the amount of the sodium alginate and the amount of the calcium chloride, the amount of sodium alginate and amount of calcium chloride are art-recognized result-effective variables, e.g., forms a continuous film.  Optimization of parameters is a routine practice that would be obvious for a person of ordinary skill in the art to employ and reasonably would expect success.  It would have been customary for an artisan of ordinary skill to determine the optimal amount of sodium alginate and amount of calcium chloride to add to a first composition and a second composition, respectively, in order to obtain a continuous film upon mixing the first and second compositions.  Thus, absent some demonstration of unexpected results from the claimed parameters, this optimization of ingredient amount would have been obvious at the time of Applicant's invention.
Gupta does not specifically teach that the first composition comprises hydrogen peroxide and the second composition comprises at least one alkaline booster.  The deficiency is made up for by the teachings of Aubrun.
Aubrun is primarily directed towards a composition for improving the appearance of the skin (pages 1 of the English translation). 
Regarding claims 1-3 and 7, Aubrun teaches a first composition comprising a peroxide in a vehicle that is mixed with a second composition comprising a basic compound (e.g. alkaline booster) in an aqueous system (page 8 of the English translation).  Aubrun teaches that the peroxide is hydrogen peroxide (page 1 of the English translation).  Aubrun teaches that the basic compound are compounds which induce a basic pH when they are in water (page 2 of the English translation).  Aubrun teaches that anhydrous vehicle includes oils (page 3 of the English translation) and that oils include linear or branched hydrocarbons of including mineral origin which including paraffin oils (e.g. mineral oil) (page 3 of the English translation).  Aubrun teaches that the compositions provide including lightening effect and a positive effect on the radiance of the complexion, stamp the stains, in particular spots of age or due to the sun (page 8 of the English translation).  
Regarding claims 8 and 11, Aubrun teaches that the amount of the peroxide is between 0.1% and 15% by weight based on the combination and the amount of the basic compound in the combination is between 0.01% and 98% by weight relative to the total weight of the combination (page 2 of the English translation).
Regarding the amount of the hydrogen peroxide and the amount of the basic compound (e.g. at least one alkaline booster), the amount of hydrogen peroxide and the amount of the basic compound (e.g. at least one alkaline booster) are art-recognized result-effective variables, e.g., improves appearance of skin.  Optimization of parameters is a routine practice that would be obvious for a person of ordinary skill in the art to employ and reasonably would expect success.  It would have been customary for an artisan of ordinary skill to determine the optimal amount of the amount of hydrogen peroxide and the amount of the basic compound (e.g. at least one alkaline booster) to add to a first composition and a second composition, respectively, in order to obtain a composition upon mixing that improves the appearance of skin.  Thus, absent some demonstration of unexpected results from the claimed parameters, this optimization of ingredient amount would have been obvious at the time of Applicant's invention.
Regarding claims 10, 13 and 19, Aubrun teaches that the amount of the oil is at least 50% by weight relative to the weight of the vehicle (page 3 of the English translation).
Regarding claim 19, Gupta and Aubrun do not teach compositions requiring applicator sheets, ammonia or persulfate and do not mention applicator sheets, ammonia or persulfate, therefore, compositions which are prima facie obvious in light of the disclosure of Gupta and the teachings of Aubrun would be free of applicator sheets, ammonia and persulfate.
It would have been prima facie obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to produce a two part (e.g. first composition and second composition are separately contained) composition that comprises a first fluid composition comprising hydrogen peroxide, sodium alginate (e.g. cross-linkable polymer) and an anhydrous vehicle including linear or branched hydrocarbons of including mineral origin which includes paraffin oils (e.g. mineral oil); a second fluid composition comprising a basic compound (e.g. alkaline booster), calcium chloride (e.g. catalyst) and an aqueous system; wherein after mixing the first composition and the second composition a continuous film is formed; the amount of the linear or branched hydrocarbons of including mineral origin which includes paraffin oils (e.g. mineral oil) is at least 50% by weight relative to the weight of the anhydrous vehicle.  The person of ordinary skill in the art would have been motivated to make those modifications because Gupta discloses that the synergy is obtain by combining the mask compositions of Gupta (e.g. two part composition) to at least one skin and face beneficial cosmetic or drug composition and Aubrun teaches a two part composition for improving the appearance of skin with a first composition comprising active including hydrogen peroxide and a second composition comprising a basic compound (e.g. at least one alkaline booster).  Therefore, one of ordinary skill in the art would add the hydrogen peroxide taught by Aubrun into the first composition of Gupta and the basic compound taught by Aubrun into the second composition of Gupta, to obtain a composition with synergy and provides the benefits of the composition of Aubrun, including lightening effect and a positive effect on the radiance of the complexion, stamp the stains, in particular spots of age or due to the sun.   The person of ordinary skill in the art would have reasonably expected success because Gupta teaches a mask composition suitable for face and skin applications, wherein the composition come off from the site of their application essentially in one piece with the appearance (paragraph [0032]).  Gupta discloses that the mask compositions synergistically combine at least one including skin and face beneficial cosmetic or drug composition (paragraph [0032]).  Gupta teaches that the mask composition made by an ion-pair delivery system from polymer based films that are further cross-linked with divalent of trivalent metal cations (paragraph [0033]).  Gupta teaches a mask composition and a cross-linking composition that reacts once combined to produce a gel-like continuous sheet of calcium alginate (paragraph [0052]).  Gupta teaches discloses two different fluid components (paragraph [0057], claim 1) wherein the first fluid component (e.g. mask first composition) comprises sodium alginate (claim 5 of Gupta).  Gupta teaches that the metal cation includes calcium chloride (e.g. catalyst) (claim 7 of Gupta).  Aubrun teaches a first composition comprising a peroxide in a vehicle that is mixed with a second composition comprising a basic compound (e.g. alkaline booster) in an aqueous system (page 8 of the English translation).  Aubrun teaches that the peroxide is hydrogen peroxide (page 1 of the English translation).  Aubrun teaches that the basic compound are compounds which induce a basic pH when they are in water (page 2 of the English translation).  Aubrun teaches that the compositions provide including lightening effect and a positive effect on the radiance of the complexion, stamp the stains, in particular spots of age or due to the sun (page 8 of the English translation).  

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Gupta in view of Aubrun as applied to claims 1-4, 6-13 and 19 above, and further in view of BERNARD (FR 2969921).
Gupta and Aubrun do not specifically teach that the basic compound (e.g. alkaline booster) is one or a combination of guanidine carbonate and arginine.  The deficiency is made up for by the teachings of Bernard.
Bernard is primarily directed towards a cosmetic composition comprising a first composition comprising a peroxide and wherein the peroxide needs to be activated by a basic compound (page 1 of the English translation).  
Regarding claim 5, Bernard teaches an activator that promote the decomposition of hydrogen peroxide into water and oxygen, that are basic compounds capable of generating a pH greater than or equal to 7 when they are mixed with the first composition (pages 7-8 of the English translation).  Bernard teaches that activators include arginine and guanidine (page 7 of the English translation).
It would have been prima facie obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to produce a two part (e.g. first composition and second composition are separately contained) composition that comprises a first fluid composition comprising hydrogen peroxide, sodium alginate (e.g. cross-linkable polymer) and an anhydrous vehicle including linear or branched hydrocarbons of including mineral origin which includes paraffin oils (e.g. mineral oil/ fatty compound); a second fluid composition comprising a basic compound (e.g. alkaline booster), calcium chloride (e.g. catalyst) and an aqueous system; wherein after mixing the first composition and the second composition a continuous film is formed; wherein the amount of the linear or branched hydrocarbons of including mineral origin which includes paraffin oils (e.g. mineral oil) is at least 50% by weight relative to the weight of the anhydrous vehicle; and wherein the basic compound is arginine or guanidine.  The person of ordinary skill in the art would have been motivated to make those modifications because other basic compounds known to be suitable as a basic compound to activate the hydrogen peroxide includes arginine and guanidine which is taught by Bernard, and reasonably would have expected success because Bernard teaches an activator that promote the decomposition of hydrogen peroxide into water and oxygen, that are basic compounds capable of generating a pH greater than or equal to 7 when they are mixed with the first composition (pages 7-8 of the English translation).  Bernard teaches that activators include arginine and guanidine (page 7 of the English translation).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1-13 and 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 of U.S. Patent No. 11,241,369 (hereafter ‘369) in view of GUPTA (US 2006/0198805 A1). 
Regarding claims 1-13 and 19, 1 of ‘369 recites a composition comprising about 1% to about 10% by weight of hydrogen peroxide, based on the total weight of the composition, about 1% to about 5% by weight of at least one alkaline booster comprising guanidine carbonate, about 30% to about 80% by weight of at least one fatty compound comprising a compound selected from the group including mineral oil, wherein the composition is ammonia-free and persulfate-free.  Claim 2 of ‘369 recites that the composition comprises a first part including a sub-composition comprising the hydrogen peroxide and a second part including a sub-composition comprising the at least one alkaline booster, wherein the at least one fatty compound component is included in at least one of the first and second sub-compositions.
The claims of ‘369 do not specifically recite that the first composition comprises a cross-linkable polymer, the second composition comprises a catalyst, and that a continuous film is formed when the first and the second compositions are contacted together.  The deficiency is made up for by the teachings of Gupta.
Gupta is primarily directed towards a method for skin improvement, comprising the application of a mask composed of two different fluid components, wherein the first component is adapted to be applied to contact skin, and second component is adapted to applied to contact the first component, and whereby first and second components chemically react with each other to form a new gel-like component that adapts to the shape of skin as a continuous film, and which is removed from skin as a continuous gel-like film upon being pull away from skin (abstract).
Regarding claims 1, 4, 6 and 19, Gupta teaches a mask composition suitable for face and skin applications, wherein the composition come off from the site of their application essentially in one piece with the appearance (paragraph [0032]).  Gupta discloses that the mask compositions synergistically combine at least one including skin and face beneficial cosmetic or drug composition (paragraph [0032]).  Gupta teaches that the mask composition made by an ion-pair delivery system from polymer based films that are further cross-linked with divalent of trivalent metal cations (paragraph [0033]).  Gupta teaches a mask composition and a cross-linking composition that reacts once combined to produce a gel-like continuous sheet of calcium alginate (paragraph [0052]).  Gupta teaches discloses two different fluid components (paragraph [0057], claim 1) wherein the first fluid component (e.g. mask first composition) comprises sodium alginate (claim 5 of Gupta).  Gupta teaches that the metal cation includes calcium chloride (e.g. catalyst) (claim 7 of Gupta).
Regarding claim 9, Gupta teaches that the amount of the sodium alginate is from 0.5 to 25.0 by weight percent (claim 6 of Gupta).
Regarding claim 12, Gupta teaches that the amount of the calcium chloride is from 0.5 to 50% by weight percent (claim 8 of Gupta).
Regarding the amount of the sodium alginate and the amount of the calcium chloride, the amount of sodium alginate and amount of calcium chloride are art-recognized result-effective variables, e.g., forms a continuous film.  Optimization of parameters is a routine practice that would be obvious for a person of ordinary skill in the art to employ and reasonably would expect success.  It would have been customary for an artisan of ordinary skill to determine the optimal amount of sodium alginate and amount of calcium chloride to add to a first composition and a second composition, respectively, in order to obtain a continuous film upon mixing the first and second compositions.  Thus, absent some demonstration of unexpected results from the claimed parameters, this optimization of ingredient amount would have been obvious at the time of Applicant's invention.
It would have been prima facie obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to produce an article of manufacture comprising an oxidizing/mask composition (e.g. first composition) comprising an oxidizer including peroxide and sodium alginate (e.g. at least one cross-linkable polymer); and an activating/cross-linking composition (e.g. second composition) comprising an activator including guanidine carbonate and arginine and calcium chloride (e.g. catalyst); wherein the oxidizing/mask composition (e.g. first composition) and the activating/cross-linking composition (e.g. second composition) are packaged separately and upon combining the oxidizing/mask composition (e.g. first composition) the activating/cross-linking composition (e.g. second composition), oxygen is produced and a gel-like continuous sheet (e.g. continuous film) is formed.  The person of ordinary skill in the art would have been motivated to make those modifications to obtain a two-phase system that can be taken off from the site of their application in one piece by including a suitable amount of sodium alginate in the oxidizing composition and including a suitable amount of calcium chloride in the activating composition, where when the sodium alginate and the calcium chloride combine, a gel-like continuous sheet is formed which can be easily taken off in one piece when done using.  The person of ordinary skill in the art would have reasonably expected success because Gupta teaches a mask composition suitable for face and skin applications, wherein the composition come off from the site of their application essentially in one piece with the appearance (paragraph [0032]).  Gupta teaches that the mask composition is suitable for a variety of delivery system methods including two-phase mask (paragraph [0032]).  Gupta teaches that the mask composition made by an ion-pair delivery system from polymer based films that are further cross-linked with divalent of trivalent metal cations and that during the cross-linking process (paragraph [0033]).  Gupta teaches a two-phase mask composed of two components including a paste and including an activator fluid and that these two components are packaged separately (paragraph [0051]).  Gupta teaches a mask composition and a cross-linking composition that reacts once combined to produce a gel-like continuous sheet of calcium alginate (paragraph [0052]).  Gupta teaches that the first fluid component (e.g. mask composition/first composition) comprises sodium alginate (claim 5 of Gupta).  Gupta teaches that the metal cation includes calcium chloride (claim 7 of Gupta).
Regarding the recitations “to be contacted to one another prior to application to skin” and “contacting the first composition and the second composition together for a duration sufficient to generate oxygen and then applying the first composition and the second composition to the skin results in cross-linking the at least one cross-linkable polymer, whereby a continuous film is formed on the skin and simultaneously the oxygen is released and contained within the continuous film” (e.g. claim 1), “at least a first composition and a second composition which are separately contained to be contacted to one another prior to application to skin” (e.g. claim 19), the intended use of a claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  Note: MPEP 2111.02 [R-3].  In the instant case, the kit, which is prima facie obvious in light of the claims of ‘726 and the teachings of Gupta (described above), is the same as the instantly claimed invention.  Therefore, the two compositions in the kit, which is prima facie obvious in light of the claims of ‘726 and the teachings of Gupta, is capable of being contacted with one another prior to application to skin.

Response to Arguments
Applicant’s arguments will be addressed as they pertain to the new grounds of rejection above.  
Applicant’s arguments with respect to claim(s) 1-13 and 19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Thus, for the reasons of record and for the reasons presented above claims 1-13 and 19 are rejected under 35 U.S.C. 103(a) and rejected on the ground of nonstatutory double patenting.

Conclusion and Correspondence
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN P NGUYEN whose telephone number is (571)270-5877.  The examiner can normally be reached on Monday-Friday 10am-6pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on (571) 272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN P NGUYEN/
Examiner, Art Unit 1619



/Robert T. Crow/Primary Examiner, Art Unit 1634